United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40325
                         Summary Calendar


PATRICK JEROID JONES,

                                    Plaintiff-Appellant,

versus

JIM WHITE; Detective STEVE SHELLEY; Detective KELLEY
BANKS; FNU WISER, Sergeant; Officer TOMMIE MCELHENEY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 5:02-CV-157
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Patrick Jeroid Jones, Texas prisoner # 935352, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

under Heck v. Humphrey, 512 U.S. 477 (1994).   In his complaint,

Jones alleged that the defendants conducted an illegal search

resulting in the seizure of evidence used to secure his

conviction.

     In order to recover damages for harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a 42


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40325
                                  -2-

U.S.C. § 1983 plaintiff must prove that the validity of the

conviction or sentence has been called into question or that the

conviction and sentence has been reversed or otherwise set aside.

Heck, 512 U.S. at 486-87.    If a favorable judgment on an illegal

search claim would necessarily imply the invalidity of the

plaintiff’s conviction, his 42 U.S.C. § 1983 claims must be

dismissed pursuant to Heck.     See Jackson v. Vannoy, 49 F.3d 175,

177 (5th Cir. 1995).

     Jones’s allegations do not clearly reflect whether a

favorable judgment on his illegal arrest claim would necessarily

imply the invalidity of his conviction.     Nevertheless, Jones does

not allege an actual, compensable injury under Heck for purposes

of § 1983 other than the injury of conviction.     See id.   The

district court therefore did not err by dismissing the complaint,

but the judgment should be modified to reflect a dismissal

without prejudice.     See Price v. City of San Antonio, 431 F.3d
890, 895 (5th Cir. 2005).

     Jones also argues that the district court erred in denying

his motion for default judgment.    The record shows that the

defendants properly complied with the court’s order.    There is no

merit to this argument.

     The district court’s dismissal of Jones’s § 1983 complaint

counts as a strike for purposes of 28 U.S.C. § 1915(g).      See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).      Jones

is CAUTIONED that if he accumulates three strikes, he will no
                           No. 05-40325
                                -3-

longer be allowed to proceed in forma pauperis in any civil

action or appeal filed while he is detained or incarcerated in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     Accordingly, the judgment of the district court is AFFIRMED

as modified; all outstanding motions are DENIED.